Citation Nr: 1222184	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  07-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as secondary to exposure to radiation and toxic radioactive chemicals.

2.  Entitlement to service connection for a thyroid disorder, to include as secondary to exposure to radiation and toxic radioactive chemicals.

3.  Entitlement to service connection for a left flank skin disorder, to include as secondary to exposure to radiation and toxic radioactive chemicals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to February 1954, from May 1954 to May 1957, and from July 1957 to May 1962.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Montgomery, Alabama, and Jackson, Mississippi.  The Veteran's case comes from the VA Regional Office in Montgomery, Alabama (RO).

In connection with his appeal, the Veteran testified before a Decision Review Officer at the RO in September 2011 and the undersigned Acting Veterans Law Judge sitting at the RO in April 2012.  Transcripts of both hearings are associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Despite the lengthy history of the Veteran's claims, the Board finds that a remand is warranted to ensure that he is provided with the full scope of VA's duty to assist.  Specifically, the evidence of record indicates that further actions can be taken to assist the Veteran by following current regulatory procedures for determining levels of in-service radiation exposure, as well providing him with comprehensive VA medical examinations.

With regard to radiation exposure, the Veteran has claimed for many years that he was extensively exposed to both radiation and toxic radioactive chemicals during his period of active duty service, to specifically include through his work with nuclear weapons.  The evidence of record includes multiple service personnel records which are consistent with the Veteran's claims regarding the nature of his military service.  On the Veteran's DA Form 20, his military occupational specialty (MOS) is listed as Atomic Weapons Mechanical Assembler, effective July 30, 1958.  While this MOS is crossed out for unknown reasons, the Veteran has submitted a service special order, dated July 30, 1958, which specifically stated that he was given the additional MOS of Atomic Weapons Mechanical Assembler.  The Veteran has also submitted multiple other service personnel records which clearly demonstrate that his military service included some work in the nuclear weapons field.  For example, a June 18, 1959, letter to the Commanding General of the U.S. 20th Army Corps stated that the Veteran requested that Atomic Weapons Mechanical Assembler be made his primary MOS.  In this regard, it was reported that the Veteran had (1) completed two formal courses involving Atomic Weapon assembly, as well as transportation and destruction of nuclear components, (2) instructed five courses of the same type, (3) taught courses involving the destruction of nuclear components on multiple occasions, and (4) served on an Atomic Demolition team for approximately 10 months.  Similarly, a November 15, 1961, letter stated that the Veteran was recommended for promotion to Warrant Officer for multiple reasons, including service as "a construction foreman in the construction of a nuclear weapons storage area . . . [and] has worked with Special Forces Teams on expedient demolitions in reference to nuclear possibilities."  Accordingly, the evidence of record shows that the Veteran had service in a position which warrants VA consideration of exposure to ionizing radiation.

The Board notes that skin cancer and non-malignant thyroid nodular disease are listed under 38 C.F.R. § 3.311 (b)(2) (2011) as radiogenic diseases.  They are not, however, among the types of diseases listed at 38 C.F.R. § 3.309(d)(2) (2011) subject to presumptive service connection in radiation-exposed Veterans.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 (2011) or 38 C.F.R. § 3.309 (2011), and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2011).  In addition, any exposure to ionizing radiation higher than zero triggers a referral to the Under Secretary.  Wandel v. West, 11 Vet. App. 200, 205 (1998); Hilkert v. West, 12 Vet. App. 145 (1999).  

Specifically, if a Veteran has one of the listed radiogenic diseases, the AOJ must obtain dose information and, if there is no claim based on participation in atmospheric nuclear testing, forward such information to the Under Secretary for Health for a radiation dose estimate.  See 38 C.F.R. §3.311(a) (2011).  If the dose estimate is more than zero, the AOJ must refer the claims file to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  See 38 C.F.R. § 3.311(c) (2011).  While service connection is already in effect for skin cancer on a basis other than in-service radiation exposure, the Board finds that such development is warranted in this case due to the Veteran's extensive arguments and his claims regarding his thyroid and respiratory disorders.

The evidence of record shows that efforts have been made in the past to determine the extent, if any, of the Veteran's in-service exposure to radiation and toxic radioactive chemicals.  Specifically, the U.S. Army Center for Health Promotion and Preventative Medicine provided two letters, dated in November 2000 and June 2002.  These letters stated, in part, that it was likely that the Veteran was not employed during service in a manner that would have resulted in exposure to ionizing radiation.  However, these letters were created in response to requests originating from the Veteran, not VA, and they did not comply with VA procedures regarding determinations of exposure and dose for claims based on exposure to ionizing radiation.  38 C.F.R. § 3.311 (2011).  Accordingly, while these letters are relevant evidence, they do not satisfy VA's duty to assist with regard to the radiation exposure aspect of the Veteran's claims.

The Board notes that the Veteran has repeatedly stated that he would not provide all details regarding the nature of his military service due to his inability to disclose classified information.  In this regard, he has submitted service personnel records that show that he had Top Secret security clearance in May 1958 and October 1958.  However, there is no evidence of record that demonstrates that the Veteran's service over 50 years ago remains classified in any way, let alone to an extent that he cannot discuss information pertinent to his VA claims.  The Board notes that failure by the Veteran to provide relevant information regarding the nature of his military service could prevent VA from obtaining an accurate dose estimate.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  If the Veteran believes that he is legally barred from discussing relevant information regarding his service for security reasons, he is advised that he may attempt to obtain documentation confirming this situation from the Department of Defense or any other relevant agency, and perhaps even request that the relevant information be declassified.

Finally, the Veteran has never undergone VA medical examinations with respect to the claims on appeal.  No examination was ever scheduled with respect to the Veteran's respiratory disorder claim.  With regard to the Veteran's thyroid disorder and left flank skin disorder claims, the evidence shows that the Veteran failed to report for a VA medical examination to address these disorders on May 1, 2010.  However, the evidence of record demonstrates that the notice regarding this examination was confusing.  Specifically, in March 2010, the Veteran was notified that an examination was being scheduled for the claim of "excision of lesions from back and right ear due to radiation exposure."  The Veteran reported for this examination on April 26, 2010, and it was successfully completed.  Subsequently, on April 30, 2010, the Veteran was notified that an examination was being scheduled for the Veteran's claims of "thyroid cancer due to radiation exposure," and "excision of lesions from back and right ear due to radiation exposure."  In a letter dated on May 4, 2010, and received on May 7, 2010, the Veteran stated that he had received the April 30, 2010, letter the previous day, and that the examination "was already accomplished by [a VA physician] at the VA [medical center] in Montgomery on 26 April, 2010."  Accordingly, the evidence of record demonstrates that the Veteran believed the second examination was duplicative of the one he had just undergone.  Such a belief is understandable, as the April 30, 2010, letter specifically listed the exact same disability that he had undergone examination for on April 26, 2010, and completely omitted any discussion of his left flank skin disorder.  Under these circumstances, and considering the development required above, the Board finds that the Veteran should be afforded medical examinations to clarify his diagnoses and provide all relevant etiological opinions.  See 38 C.F.R. § 3.159(c)(4), 3.327 (2011).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The AOJ should forward all records containing information pertinent to the Veteran's in-service radiation exposure, to specifically include his complete service personnel records, including all service personnel records submitted by the Veteran that mention his training and experience related to nuclear weapons, his service treatment records, and any other records which may contain information pertaining to the Veteran's radiation dose in service, to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  If the dose estimate is above zero, the claims file should be referred to the Under Secretary for Benefits for an advisory opinion regarding whether the Veteran's respiratory disorder, thyroid disorder, and/or left flank skin disorder are related to his exposure to ionizing radiation consistent with the requirements of 38 C.F.R. § 3.311.

2. The Veteran must be afforded proper VA examinations to determine the nature and etiology of any respiratory disorder, thyroid disorder, and left flank skin disorder found to be present.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  

Following a review of the service and post-service medical records, the examiner must state whether it is at least as likely as not that any currently diagnosed respiratory disorder, thyroid disorder, and left flank skin disorder found are related to the Veteran's active duty service, to include exposure to ionizing radiation and toxic radioactive chemicals.  With respect to the Veteran's left flank skin disorder, the examiner should note that he has been previously service-connected for other skin cancers based on his in-service exposure to the sun.  As such, the examiner should offer an opinion as to whether the Veteran's left flank skin disorder is at least as likely as not related to his sun exposure during his military service.  If any respiratory disorder, thyroid disorder, or left flank skin disorder is attributable to factors unrelated to the Veteran's service, the examiner should specifically state this opinion.  Any opinion provided must include an explanation of the basis for the opinion.  

3. The AOJ must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


